PER CURIAM.
In this automobile-bus collision case, after the jury brought in a verdict for the plaintiff, the defendant filed a motion for judgment in accordance with its motion for directed verdict or, in the alternative, a motion for a new trial. The circuit court entered an order, which is appealed from herein, granting the motion for judgment but not ruling on the alternative motion for new trial. We think the evidence at the trial was sufficient to make applicable the doctrine of last clear chance, and that there were questions of fact under that doctrine which were properly for the determination of the jury. A motion for directed verdict was not properly grantable and we, therefore, reverse the order appealed from, with directions to consider and determine the said alternative motion for a new trial.
WIGGINTON, Acting Chief Judge, CARROLL, DONALD K., J., and FUSSELL, CARROLL W., Associate Judge, concur.